Exceptions overruled. This petition to vacate judgment in an action of tort for slander was denied, and the petitioner excepted. In the tort action the petitioner was the plaintiff. A demurrer to the declaration was sustained with leave to amend. The plaintiff filed an amended declaration but no motion, and the case went to judgment for the defendant (the respondent here). At the hearing on the petition no evidence was presented, and other than the denial no ruling adverse to the petitioner was made. That ruling was discretionary, and the exception brings no error to our attention. Kravetz v. Lipofsky, 294 Mass. 80, 83. Mergupis v. Hackett, 331 Mass. 759. Fox v. Bottomly, 341 Mass. 701, 702. The petitioner’s contention that the judge impliedly ruled that there was not involved a genuine question deserving consideration is not sustained by the record.